Citation Nr: 0726875	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  05-32 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) North Florida/South 
Georgia Veterans Health System in Gainesville, Florida.


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Munroe Regional Medical Center in Ocala, 
Florida, on August 29, 2004.  


WITNESS AT HEARING ON APPEAL

Veteran's spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1959 to July 1963.   

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 determination of the VA 
North Florida/South Georgia Veterans Health System in 
Gainesville, Florida.

The veteran's spouse testified in support of this claim at a 
hearing held in Washington, D.C., in April 2007, before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran received medical care at Munroe Regional 
Medical Center's emergency department in Ocala, Florida, on 
August 29, 2004.  

2.  Prior to receiving such care, the veteran sought advice 
from VA regarding how to proceed after accidentally injecting 
the wrong type and amount of insulin; VA advised the veteran 
to seek emergency treatment by calling 911. 

3.  The veteran is not service connected for any disability.

4.  Medical professionals at Munroe Regional Medical Center 
rendered the August 29, 2004 care in response to an emergency 
and, at that time, a VA facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Munroe Regional 
Medical Center in Ocala, Florida, on August 29, 2004, have 
been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 C.F.R. 
§§ 17.54, 17.1000-1008 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and its 
implementing regulations provide that VA will notify a 
claimant and his representative, if any, of the information 
and medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate a claim.  As part 
of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence 
the claimant is to provide and which portion of the evidence 
VA will attempt to obtain on the claimant's behalf.  They 
also require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA did not provide the 
veteran adequate notice with regard to his claim.  However, 
given the favorable disposition of that claim, discussed 
below, the veteran is not prejudiced by the Board's decision 
to proceed in adjudicating the claim, rather than remanding 
it for additional notification.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

II.  Analysis of Claim

The veteran arrived at the emergency department of Munroe 
Regional Medical Center in Ocala, Florida, at approximately 
11:00p.m. on August 29, 2004, by ambulance.  He reported that 
he was a diabetic and had taken the wrong insulin at 
approximately 10:00 p.m.  A triage nurse took the veteran's 
vitals and noted that the veteran required urgent care.  
Thereafter, medical professionals treated the veteran with a 
saline lock, tested his blood sugar, and recorded readings of 
203 (11:20 p.m.), 255 (11:30 p.m.) and 142 (1:15 a.m.).  They 
eventually determined that the veteran's blood sugar was 
stable, discontinued the saline lock at 2:20 a.m., and 
discharged the veteran from the hospital.  The veteran now 
seeks payment of the costs incurred secondary to this care.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where:
(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; (2) such care or services were rendered to 
a veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non service-connected 
disability associated with and held to be aggravating a 
service-connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature from a 
service-connected disability; or 
(D) for any illness in the case of a veteran who is a 
participant in a vocational rehabilitation program that 
necessitates care or treatment to make possible such 
veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. 
§ 17.120 (2006).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  

In this case, the veteran is not service connected for any 
disability and does not claim participation in a 
rehabilitation program; therefore, he does not meet the 
criteria for entitlement to the payment of care rendered on 
August 29, 2004 under 38 U.S.C.A. § 1728(a) (West 2002).  He 
may, however, be entitled to payment for such care under 38 
U.S.C.A. § 1725 (West 2002).  See also 38 C.F.R. §§ 17.1000-
1008 (2006). 
 
Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. 
§ 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to the veteran's written statements submitted 
during the course of this appeal and his spouse's testimony, 
presented in April 2007, payment for the care at issue is 
warranted because, after accidentally taking the wrong type 
and amount of insulin, VA advised the veteran to seek 
emergency treatment by calling 911 and requesting 
transportation to the closest medical facility.

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2006).  This is a 
factual, not a medical, determination.  Similes v. Brown, 5 
Vet. App. 555 (1994).  In this case, a VA progress note 
confirms that, prior to calling 911, getting transported to 
the hospital by ambulance and receiving care at Munroe 
Regional Medical Center on August 29, 2004, the veteran 
called VA for advice regarding how to proceed.  He explained 
that he had taken the wrong type and amount of insulin, had 
blood sugar of 121, lived 30 miles from the nearest emergency 
room, and had no insurance.  The nurse to whom the veteran 
spoke consulted with a physician and then, as alleged, 
advised the veteran to call 911.  

Although the veteran called VA for consultation purposes 
prior to receiving the care at issue, the response the 
veteran received from VA arguably represents authorization 
for payment for the care.  The veteran clearly informed VA 
that he did not have insurance to cover the expenses about to 
be incurred, but given the emergent nature of the 
circumstance, VA advised the veteran to seek non-VA care.

Regardless, assuming for the sake of further discussion that 
the care was unauthorized, the veteran still prevails in this 
claim.  The evidence of record satisfies the criteria of 
38 U.S.C.A. § 1725.  

As explained above, the veteran is not eligible for payment 
for care under 38 U.S.C.A. § 1728.  Moreover, according to 
his spouse's hearing testimony, which the Board finds 
credible, at the time the care was rendered, the veteran had 
no health care coverage to pay for the care, was financially 
liable to Munroe Regional Medical Center for the care, and 
was enrolled in the VA health care system.  As well, he had 
received medical services at VA within the 24-month period 
preceding the care.  

According to a VA progress note dated August 29, 2004 and 
records of the veteran's treatment at Munroe Regional Medical 
Center, the care at issue was rendered in the medical 
center's emergency department.  Moreover, the care was 
rendered for a condition of such a nature that multiple 
medical professionals, including three VA nurses and a VA 
consulting physician, reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to the veteran's life or health.  Once the veteran contacted 
911 and emergency personnel arrived at his house, they too 
must have considered his case emergent in nature.  Their 
report indicates that they discovered the veteran standing 
and walking around; however, they did not recommend transfer 
to the closest VA facility, which was one and a half hours 
away.  In addition, on admission to the emergency room, a 
nurse characterized the veteran's case as urgent.  At that 
time, use of a VA or other federal facility was not feasibly 
available, being so distant, and, according to the same VA 
medical professionals, any attempt to use another facility 
would have been unwise or unreasonable.   

Based on the above findings, the Board concludes that the 
criteria for entitlement to payment of unauthorized medical 
expenses for services rendered at Munroe Regional Medical 
Center in Ocala, Florida, on August 29, 2004, have been met.  
Inasmuch as the evidence in this case supports the veteran's 
claim, such claim must be granted.


ORDER

The payment of unauthorized medical expenses for services 
rendered at Munroe Regional Medical Center in Ocala, Florida, 
on August 29, 2004, is granted subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


